Citation Nr: 0930770	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-28 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an anxiety disorder, 
claimed as a nervous condition.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  The veteran's service treatment records show no evidence 
of psychiatric symptoms or a diagnosed psychiatric disorder 
in service or at service separation.

2.  Generalized anxiety disorder and panic disorder are 
currently diagnosed.

3.  The evidence of record does not relate either of the 
veteran's diagnosed anxiety disorders to his military 
service.  


CONCLUSION OF LAW

An anxiety disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  A letter dated in October 2006 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the veteran was notified of regulations 
pertinent to the establishment of an effective date and of 
the disability rating in October 2006 and February 2007 
letters.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service treatment records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The veteran's March 1998 Social Security Administration (SSA) 
disability determination, and the medical records considered 
in making that decision, was obtained in November 2008.  
38 C.F.R. § 3.159 (c) (2).  

Although the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, a VA examination 
was not conducted in this case as none was required.  See 
38 C.F.R. § 3.159(c) (4).  As stated in McLendon v. 
Nicholson, VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualified, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C.A. §5103A (d) 
(2), 38 C.F.R. §3.159(c) (4) (i).  However, in this case, 
there is no evidence to establish that the veteran had 
psychiatric symptoms in service.  There is also no indication 
that his currently diagnosed anxiety disorders may be 
associated with service; the veteran reported, as documented 
in various VA and private medical records, that his anxiety 
symptomatology only began in the early 1990s, more than 20 
years subsequent to his separation from service; none of the 
records tend to show a relationship between the two.  See 
McLendon, 20 Vet. App. at 83.

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service treatment records show no evidence of 
psychiatric symptoms or a diagnosed psychiatric disorder.  
Specifically, at the time of both his service entrance 
examination in May 1968 and his service separation 
examination in May 1970, the veteran denied experiencing 
depression or excessive worry, insomnia, or nightmares.  
Similarly, those entrance and separation examinations contain 
no objective notations of psychiatric abnormalities.  
Subsequent to service, the first evidence of psychiatric 
symptoms is found in an October 1996 VA outpatient treatment 
record.  At that time, the veteran reported that he had 
successfully been employed in automobile sales until 1994, 
when he started feeling tense and nervous.  By 1995, the 
veteran reported, he had additional problems such as heart 
palpitations and periods of extreme nervousness, occasionally 
leading to incontinence.  At that time, the veteran was 
diagnosed with anxiety disorder.  

February 1997 and September 1997 disability determinations 
noted that the veteran experienced "psychologic distress" 
in 1993, which by 1997 had worsened to manifest as daily 
panic attacks.  The veteran noted that he had not previously 
received psychiatric treatment, or been prescribed 
psychiatric medications, but that he had a family history of 
panic disorder.  The disability examiner diagnosed panic 
disorder in February 1997, and panic disorder and generalized 
anxiety disorder in September 1997.  Critically, the only 
mention of the veteran's military service came in the 
September 1997 disability determination, where it was noted 
that the veteran served 2 years in the enlisted ranks and had 
an honorable discharge.  No other mention was made of the 
veteran's service or any incident therein.  Subsequently, 
records dated from April 1999 through December 2006 reflect 
continued diagnoses of various anxiety disorders, to include 
panic disorder, anxiety disorder not otherwise specified, and 
generalized anxiety disorder.  Records as recent as February 
2008 note that the recent implantation of a stent had 
resulted in a new onset of heart palpations, occurring 
primarily with emotional upset.  

Despite there being clear evidence of diagnosed anxiety 
disorders, the record does not relate either of the diagnosed 
disorders to the veteran's military service.  As noted above, 
the first documented evidence of psychiatric symptoms is 
dated in 1996, and the veteran has repeatedly affirmed that 
his anxiety symptoms began in 1993 or 1994, more than 20 
years subsequent to service.  Thus, continuity of 
symptomatology is not shown.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

Moreover, in all of the objective medical evidence of record 
wherein the veteran discusses his anxiety symptoms, the only 
information mentioned with respect to the veteran's military 
service concerns the years he served, his rank, and that he 
received an honorable discharge.  Although he later stated 
that he had experienced anxiety in service and since service 
separation, and the veteran's family members submitted 
statements to this effect in February 2007, the objective 
medical evidence dated prior to the veteran's June 2006 claim 
for service connection is inconsistent with these assertions, 
thus calling into question their credibility.  See, c.f., 
Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  
For these reasons, service connection for an anxiety disorder 
is not warranted.

Because the evidence of record does not relate either of the 
veteran's anxiety disorders to his military service, the 
preponderance of the evidence is against his claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an anxiety disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


